

116 HR 3087 IH: To make improvements to the Mentor-Protégé Program of the Department of Defense, and for other purposes.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3087IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Brown of Maryland (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo make improvements to the Mentor-Protégé Program of the Department of Defense, and for other
			 purposes.
	
		1.Reauthorization and improvement of Department of Defense Mentor-Protégé Program
 (a)Permanent authorizationSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended by striking subsection (j).
 (b)Office of Small Business Programs oversightSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—
 (1)by redesignating subsection (n) as subsection (o); and (2)by inserting after subsection (m) the following new subsection:
					
 (n)Establishment of performance goals and periodic reviewsThe Office of Small Business Programs of the Department of Defense shall— (1)establish performance goals consistent with the stated purpose of the Mentor-Protégé Program and outcome-based metrics to measure progress in meeting those goals; and
 (2)submit to the congressional defense committees, not later than February 1, 2020, a report on progress made toward implementing these performance goals and metrics, based on periodic reviews of the procedures used to approve mentor-protégé agreements..
 (c)Modification of disadvantaged small business concern definitionSubsection (o)(2) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as redesignated by subsection (b)(1) of this section, is amended by striking has less than half the size standard corresponding to its primary North American Industry Classification System code and inserting is not more than the size standard corresponding to its primary North American Industry Classification System code.
 (d)Removal of pilot program referencesSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—
 (1)in the subsection heading for subsection (a), by striking pilot; and (2)by striking pilot each place it appears.
				(e)Independent report on program effectiveness
 (1)In generalThe Secretary of Defense shall direct the Defense Business Board to submit to the congressional defense committees a report evaluating the effectiveness of the Mentor-Protégé Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), including recommendations for improving the program in terms of performance metrics, forms of assistance, and overall program effectiveness not later than March 31, 2022.
 (2)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 